Citation Nr: 1444515	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-00 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a spine disability.

3.  Entitlement to service connection for gastritis.  

4.  Entitlement to service connection for a left jaw disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In March 2011, the Veteran requested a formal hearing at the RO before a Decision Review Officer.  In May 2011, he was afforded an informal conference in lieu of a formal RO hearing.  The May 2011 report from the informal conference is associated with the claims file.  Therefore, the Board finds that there is no outstanding hearing request in this case.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to service, the Veteran is shown to have had a back disability; the Veteran's preexisting back disability was not aggravated by his service.

2.  The Veteran does not have a right knee disability, gastritis, or a left jaw disability, that was caused or aggravated by service. 




CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306 (2013). 
 
2.  A right knee disability, gastritis, and a left jaw disability, were not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.150 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a right knee disability, a spine disability, gastritis, and a left jaw disability.  He has argued that he has a back disability, and/or a right knee disability, related to an incident in which he was changing the tire of a 21/2-ton truck and the truck fell on top of him, pinning him "for several hours."  He has stated that upon return to his base, he was treated for abrasions and given seven days of bed rest, and was then put on light duty for another seven days.  See VA Form 21-526, received in November 2007; VA Form 21-4138, received in December 2007.  He asserts that his claim for gastritis is related to an incident in which he was bitten by a rabid mongoose, for which he had to receive a series of rabies shots.  Finally, he has asserted that he was struck in the jaw when a spraying device came apart, and that he underwent two surgeries and had multiple teeth removed during service.  As discussed infra, his assertions have differed sometimes significantly.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306 (2013).

The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number "1" indicates a high level of fitness.  Id.  The "P" in PULHES stands for "Physical Capacity and Stamina" and would incorporate the examinee's heart.  The remaining letters stand for "Upper Extremities," "Lower Extremities," "Hearing and Ears," "Eyes," and "Psychiatric Condition."

The Veteran's service treatment reports include a pre-induction examination report, dated in May 1966, which shows that his mouth and throat, abdomen and viscera, "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  The dental examination portion of the report was left blank.  The PULHES ratings included a "1" for the lower extremities.  An accompanying "report of medical history" shows that the Veteran reported a history of "severe tooth or gum trouble," and a history of jaundice, and that he indicated that he did not have a history of intestinal trouble, "swollen or painful joints," "arthritis or rheumatism," frequent indigestion, recurrent back pain, or a "'trick' or locked knee."  He indicated that he had a history of wearing a brace or back support, and that that he had never had an operation.  

With regard to treatment within the last five years, the report notes use of back support, with occasional pain, a history of a "slipped disc," and chiropractic treatment.  

An induction examination report, dated in August 1967, shows that his mouth and throat, abdomen and viscera, "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  The dental examination portion of the report was left blank.  The PULHES ratings included a "1" for the lower extremities.  An accompanying "report of medical history" shows that the Veteran reported a history of "severe tooth or gum trouble," "swollen or painful joints," jaundice, frequent indigestion, "arthritis or rheumatism," and recurrent back pain, and that he indicated that he did not have a history of intestinal trouble, or a "'trick' or locked knee."  He indicated that he had a history of wearing a brace or back support, and bleeding excessively after injury or tooth extraction.  He indicated that he had never had an operation.  

With regard to treatment within the last five years, the report notes treatment from an identified chiropractor, whose address was listed, for a "slipped disc in spinal column in summer of 1966."  The report also notes a history of occasional arthralgia, dental caries, and "backaches without many functional complaints."

An OCS (officer candidate school) examination report, dated in January 1971 shows that his mouth and throat, abdomen and viscera, "spine, other musculoskeletal," and lower extremities were clinically evaluated as normal.  The dental examination portion of the report indicates that teeth #2, #4, #7-12, #14, #16, #18-20, and #29-31, were missing, and that tooth #17 was restorable.  The report notes "no significant interval history."  The PULHES ratings included a "1" for the lower extremities.  There is no accompanying "report of medical history."

Dental treatment records, dated between September 1973 and November 1976, show a number of treatments, to include treatment for dental caries, and fitting of partial dentures.

A report, dated October 10, 1975, shows treatment for complaints of mid-epigastric pain following vomiting after lunch, with a small amount of blood.  The assessment was gastritis.  He was provided with Maalox.  A report, dated October 14, 1975, shows that the Veteran complained of a sudden onset of nausea three days before, and that he was to be scheduled for an upper GI examination.  An upper GI report, dated October 20, 1975, notes that the esophagus, stomach, duodenal bulb, and proximal small bowel were well-visualized and within normal limits.  

An "ETS" examination report, dated in November 1975 shows that his mouth and throat, abdomen and viscera, "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  The dental examination portion of the report was left blank.  The space for notes, and "significant or interval history," contains the word "none."   The PULHES ratings included a "1" for the lower extremities.  

An accompanying "report of medical history" shows that the Veteran reported a history of frequent indigestion, and "stomach, liver, or intestinal trouble," and that he denied a history of "severe tooth or gum trouble," "swollen or painful joints," jaundice, "arthritis, rheumatism, or bursitis," recurrent back pain, and a "'trick' or locked knee."  This is important, in that the Veteran himself is providing highly probative evidence against his own claim at this time.  He indicated that he had never had an operation, that he had not been treated within the last five years for other than minor illnesses, and that he had never been a patient in any type of hospital.  The report notes frequent indigestion, stomach, liver, and intestinal trouble complained of, with a negative upper GI (gastrointestinal) test.  

A ETS examination report, dated in March 1977 shows that his mouth and throat, abdomen and viscera, "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal, providing more evidence against this case.  The dental examination portion of the report was left blank.  The space for notes, and "significant or interval history," states that his health was good, with no medications.  The portion of the report titled "Summary of defects and diagnoses" notes PUD (peptic ulcer disease) by history.  The PULHES ratings included a "1" for the lower extremities.  An accompanying "report of medical history" notes that the Veteran's health was good, and that he was not taking any medications except for Maalox for an upset stomach.  The report shows that the Veteran reported a history of frequent indigestion, "stomach, liver, or intestinal trouble," jaundice, and recurrent back pain, that he denied a history of "severe tooth or gum trouble," "swollen or painful joints," "arthritis, rheumatism, or bursitis," and a "'trick' or locked knee."  He indicated that he had never been a patient in a hospital, that he had never had an operation, that he had not had an illness or injury other than those noted, and that he had not been treated within the last five years for other than minor illnesses.  The report notes a history of occasional indigestion with a negative upper GI workup, fairly well controlled on antacids, a slipped disc in 1968 with occasional low back pain, and a history of jaundice with hospitalization for one to two weeks.  An April 1977 report shows that the Veteran indicated that there had not been a change in his medical condition since his last separation examination.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2003 and 2012, and a decision of the Social Security Administration (SSA).

Private treatment reports, dated in March 2003, note complaints of back pain, and that bone scans showed spinal arthritis, a mild anterior wedge deformity at T8-T9, and L1-L2, and mild crush deformity at T10-T11 and L3-L4 consistent with a history of significant loss of height.  

The VA reports, dated between 2003 and 2012, include an X-ray report for the lumbar spine, dated in January 2004, which contains an impression noting minimal compression of L1 which may represent an acute fracture, and minimal degenerative disk changes in the mid-lumbar spine, with an otherwise normal spine.  

In December 2008, he reported a history of a truck running over his right foot, and being thrown over a conveyor belt and landing on his head resulting in a skull fracture, a right wrist injury, and a fracture at L1.  The relevant assessment was LBP (low back pain).  In January 2009, the Veteran complained of a 20-year history of back pain; the relevant assessment was CLBP (chronic low back pain).  

In February 2009, the Veteran complained of back pain.  The Veteran reported that he had been working on an 18-wheeler (truck) when the hood of the truck fell on him and pinned him in high winds.  In March 2009, he again reported back pain.  He also reported that he worked as a heavy machine mechanic.  VA problems lists, dated in 2011, note DJD (degenerative joint disease) of the spine.  

The SSA decision, dated in September 2009, which shows that the SSA determined that the Veteran was disabled as of April 2009, with a primary diagnosis of posttraumatic stress disorder, and that there was no secondary diagnosis.  

As an initial matter, the Board finds that the Veteran is not always a credible historian of his disabilities over time:  A review of the Veteran's claim, and subsequently filed statements, shows that he has provided significantly inconsistent statements as to the causes of his claimed jaw and knee disabilities.  Specifically, he first asserted that his jaw was injured due to shrapnel after he "got hit in [the] door way" of a helicopter (identified as a "UH-1D") during service in Vietnam.  See Veteran's claim (VA Form 21-526), received in November 2007.  However, just a month later, he asserted that his jaw was injured after he was hit in the face with a spraying device used for Agent Orange, for which he had multiple teeth pulled, and later underwent an operation to remove bone fragments.  See Veteran's statement (VA Form 21-4138) received in December 2007; May 2011 informal hearing (claiming his jaw was splintered with 15 to 20 teeth "knocked loose" or knocked out, when he was hit with a spraying device, with about 12 inservice treatments, to include surgery).  

With regard to the claims for back and right knee disabilities, in the Veteran's November 2007 claim (VA Form 21-526), he stated that he injured his right knee when he was run over by a 21/2-ton truck.  In a statement (VA Form 21-4138) received one month later, he reported that he had injured his back after being run over by a 21/2-ton truck, and that he had hurt his knee when it was lacerated by a snapped cable.  See Veteran's statement (VA Form 21-4138) received in December 2007; see also March 2009 claim for service connection for a spine disability; May 2011 appeal (VA Form 9).  The May 2011 VA Form 9 further shows that he denied receiving any inservice treatment for his knee.  

During his May 2011 informal conference, he stated that he hurt his back after a truck fell on him.  For the first time, he stated that he hurt his right knee after he fell through a trailer floor, with inservice surgery, and casting for two weeks.  The Veteran's service treatment records do not show any treatment for, or a diagnosis of, a back, right knee, or jaw disorder or injury, to include no finding of any of the claimed disabilities in his March 1977 separation examination report.  "Reports of medical history" dated in November 1975 and March 1977, show that the Veteran  indicated that he had never had an operation, and that he had never been a patient in any type of hospital.  

To the extent that the Veteran has claimed a jaw injury due to shrapnel while aboard a helicopter in his original claim, his awards do not include the Purple Heart, and he is not shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b.,c.  In this regard, although service connection is in effect for PTSD, at the time service connection was granted for this disability in January 2011, service connection did not require a finding of participation in combat.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 -52 (July 13, 2010).  Here, the Veteran's personnel records show that during service in Vietnam between February 1968 and February 1969, his principal duty was preventive medical specialist with a preventive medical company.  

Based on a detailed review of the record, including, most importantly, the Veteran's statements as a whole, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 1154(b).  

Finally, despite having no demonstrated training or service in law enforcement or military intelligence, the Veteran has asserted that during service in Vietnam he worked as an "undercover" intelligence operative, in a "very high level secret intelligence type job," and that prior to leaving Vietnam he was drugged for three days, and had electrodes attached to his testicles, head, and chest, and was "deprogrammed and reprogrammed."  See e.g., VA progress notes, dated in September 2009 and June 2010; VA PTSD examination report, dated in August 2010.  See generally Justus v. Principi, 3 Vet. App. 510, 513 (1992) (VA is not required to accept evidence that is inherently incredible).  

The inconsistencies in the Veteran's statements over time are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  In any event, "[a]t best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men, however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890).  See also Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].

Given the foregoing, following a detailed review of the Veteran's statements over time, the Board finds that the Veteran is not a credible historian and that his statements, overall, provide factual evidence against all claims.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Notwithstanding the Board will attempt to determine if any claims may be granted notwithstanding his faulty statements. 

A.  Back Disability

The Veteran's pre-induction and induction examination reports, dated in May 1966, and August 1967, show that his spine was clinically evaluated as normal.  However, the May 1966 report notes that he indicated that he had a history of wearing a brace or back support, with occasional pain, and a history of a "slipped disc," and chiropractic treatment.  The August 1967 report shows that the Veteran reported a history of recurrent back pain, and that he indicated that he had a history of wearing a brace or back support, and backaches "without many functional complaints," with treatment from an identified chiropractor, whose address was listed, for a "slipped disc in spinal column in summer of 1966."  

Although a layperson is generally not capable of opining on matters requiring medical knowledge, Routen v. Brown, 10 Vet. App. 183, 186 (1997), determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  In this case, the Veteran reported a history of a slipped disc, with treatment by an identified chiropractor, and having used a back brace.  He is competent to report these things.  A back disorder was therefore "noted" upon entrance to service.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994).  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe, 7 Vet. App. at 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Here, the evidence is insufficient to show aggravation of the Veteran's preexisting back condition during service and there is highly significant evidence against this finding.  There is no evidence of treatment for back symptoms during service.  In this regard, although the March 1977 "report of medical history" notes that the Veteran notes a history of a slipped disc in 1968, with occasional low back pain, this appears to be no more than a typographical error, as there is no evidence of treatment for back symptoms of any kind in 1968, and as the Veteran's pre-induction and induction examination reports both note a history of a "slipped disc."  The August 1967 report specifically states that this occurred in the "summer of 1966" (emphasis added).  A back disability was not noted in service examination reports, dated in January 1971,  or November 1975, nor was one noted in his March 1977 separation examination report.  

Although the Veteran indicated that he had recurrent back pain in his March 1977 separation examination report, he also indicated that he had recurrent back pain in his pre-induction and induction examination reports.  Therefore, without more, there is no basis to find that this is evidence of aggravation.  The earliest post-service medical evidence of treatment for back symptoms is dated in 2004, which is about 27 years after separation from service.  There is evidence of two post-service back injuries, to include a fractured vertebrae at L1.  There is no competent opinion of record in support of the claim and clear evidence against this claim.  The Board therefore finds that the preponderance of the evidence shows that the Veteran had a pre-existing back condition that was not permanently aggravated beyond its natural progression during service.  Accordingly, the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.306.

B.  Right Knee, Gastritis

As an initial matter, although the Veteran indicated that he had "frequent indigestion" prior to service (in his August 1967 report of medical history), there were no findings of a gastrointestinal disorder in either his pre-induction or induction examination reports, and those documents do not note a recorded history of treatment or a diagnosed condition involving the gastrointestinal system.  Therefore, a pre-existing gastrointestinal disorder is not shown or "noted," Crowe, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Board finds that the claims must be denied.  The Veteran's service treatment records do not show any treatment for, or diagnoses, involving a right knee disability.  Service examination reports dated in 1971, 1975, and 1977, all contain PULHES ratings that included a "1" for the lower extremities.  In October 1975, the Veteran was treated for complaints of mid-epigastric pain following vomiting after lunch, with a small amount of blood.  The assessment was gastritis.  He was provided with Maalox.  An upper GI report, dated in October  1975, was within normal limits.  There is no subsequently-dated evidence of treatment for gastrointestinal symptoms during the remaining period of service, a period of about 11/2 years.  There is no evidence of treatment for an animal bite, or rabies.  

Upon separation from service, peptic ulcer disease was noted by history only, with occasional indigestion and a negative upper GI workup, fairly well controlled on antacids.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

With regard to the post-service medical evidence, there is no medical evidence to show that the Veteran currently has a right knee disability, or gastritis (or any other gastrointestinal disorder).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, based on all of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

C.  Left Jaw Disability

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.381, 17.161 (2013). 

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013). 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

The Board first notes that the issue on appeal does not include a claim for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board finds that the claim must be denied.  In this case, a January 1971 dental examination shows that teeth #2, #4, #7-12, #14, #16, #18-20, and #29-31, were missing, and that tooth #17 was restorable.  The report notes "no significant interval history."  The service dental records show that the Veteran was noted to have a history of dental caries prior to service, and that during service he had treatment for dental caries, and restoration of some teeth, with fitting of dentures.  There is no evidence of dental trauma, or "shrapnel" in the mouth or jaw. There is no evidence of jaw surgery.  Reports of medical history" dated in November 1975 and March 1977, show that the Veteran  indicated that he had never had an operation, and that he had never been a patient in any type of hospital.  There is no relevant post-service medical evidence, and there is no evidence to show that the Veteran has one of the dental disorders listed under 38 C.F.R. § 4.150.  Therefore there is no basis for an award of compensation based on the Veteran's claim.  Given the foregoing, the evidence does not show that the Veteran sustained compensable "dental trauma" in service.  As the Veteran does not have a compensable dental disorder, there is no basis for an award of compensation based on the Veteran's claim.  Accordingly, the claim must be denied.

D.  Conclusion

The Board has considered the Veteran's assertions that he currently has a back disability, a right knee disability, gastritis, and a left jaw disability, that are related to his active service.  To the extent that the Veteran has claimed to have sustained traumas to his back, right knee, and jaw, during service, he has been found not to be credible.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case involving aggravation of a pre-existing condition, current diagnoses, and the etiology of any currently demonstrated condition, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

There is no indication that the Veteran is competent to diagnose any of the claimed conditions, or to link any current diagnosis to his service, or to provide an opinion on aggravation from service many years ago.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation, or aggravation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks much probative value.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 
Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified by way of letters from the RO to the appellant dated in December 2007, and April 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and his post-service VA and non-VA records, and SSA records.  

Finally, although the Veteran has not been afforded examinations, and etiological opinions have not been obtained, the Board has determined that the Veteran had a back disorder that pre-existed his service, and that it was not aggravated by service.  There is no competent opinion of record in support of any of the claims, and significant evidence against the claims that has been cited above, including many of the Veteran's own statements, many of which provide highly probative evidence against the claims.  With regard to the claims for a right knee disability, and gastritis, current disabilities are not shown.  There is no evidence to show that the Veteran has one of the dental disorders listed under 38 C.F.R. § 4.150.  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for a back disability, a right knee disability, gastritis, and a left jaw disability, is denied.  



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


